Citation Nr: 1231036	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  08-33 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether an overpayment regarding additional compensation for a dependent spouse, in the calculated amount of $5,545.00, was properly created.

2.  Entitlement to a waiver of recovery of an overpayment of additional compensation for a dependent spouse in the calculated amount of $5,545.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from August 1985 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the initial amount of the overpayment was calculated as $13,772.00.  As discussed below, the debt is valid.  As, however, a portion of the debt has been waived, the Board has identified the issues to reflect only the remaining amount.  

The issue of entitlement to waiver of recovery of an overpayment of additional compensation for a dependent spouse in the amount of $5,545.00 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not properly advise VA of changes in her marital status and she was not entitled to additional compensation for a dependent spouse for the periods from November 1, 1993 to February 28, 1994 and from January 1, 1995 to May 31, 2006; VA was not solely responsible for creation of the overpayment. 

2.  In June 2006, VA retroactively adjusted the Veteran's benefits based on changes in her dependency status, resulting in an overpayment in the calculated amount of $13,772.00.  

3.  In February 2008, VA granted a partial waiver of $8,227.00.  The remaining overpayment is $5,545.00.  


CONCLUSION OF LAW

An overpayment regarding additional compensation for a dependent spouse, in the remaining calculated amount of $5,545.00, was properly created.  38 U.S.C.A. §§ 1115, 5110, 5112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 1.911, 3.204, 3.205, 3.206, 3.401, 3.500, 3.501 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In this case, the Veteran's claim involves a challenge to the validity of creation of an overpayment, involving Chapter 53 of Title 38 of the United States Code.  Therefore, the duty to notify and assist provisions of the VCAA do not apply. Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).  Regardless, the Board notes that the Veteran has been advised regarding the applicable regulations pertaining to the effective dates for additional compensation for dependents.  She was also provided a meaningful opportunity to participate in the adjudication of the claim and has submitted argument in support thereof.  

Analysis

In June 2006, VA notified the Veteran that action was being taken to adjust her benefits based on changes in dependency and that the adjustment would result in an overpayment.  A June 2006 letter from the Debt Management Center notified the Veteran that she had been overpaid benefits in the amount of $13,772.00.  

In October 2006, the Veteran requested a waiver of the overpayment.  She reported that she sent all divorce and marriage documents as they occurred.  

In February 2008, VA determined that the overpayment of $13,772.00 was valid and properly created.  The Committee on Waivers and Compromises granted a partial waiver of the debt in the amount of $8,227.00 and concluded that recovery of the remaining $5,545.00 of the overpayment would not violate the principles of equity and good conscience.  

In May 2008, the Veteran submitted correspondence wherein she stated that the decision by the Committee on Waivers and Compromises was inaccurate.  This was accepted as a notice of disagreement with the validity of the debt and in October 2008, a statement of the case was furnished.  The Veteran subsequently perfected an appeal of this issue.  

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 C.F.R. § 1.962 (2011).  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including compensation and dependency.  See 38 C.F.R. § 1.956(a) (2011). 

In order for the Board to determine that the overpayment was not properly created, it must be established that the Veteran was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the Veteran being erroneously paid benefits.  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his failure to act must have contributed to payment pursuant to the erroneous award. 38 U.S.C.A. § 5112(b)(9), (10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997). 

VA law provides for additional monthly compensation for dependents when a veteran is entitled to disability compensation evaluated as thirty percent or greater.  38 C.F.R. § 3.4(b)(2) (2011).  The Veteran has been evaluated as 30 percent or more disabled since September 1991 and thus, she was eligible for additional benefits based on dependency, provided certain requirements were met.  In this regard, the Board observes that VA has various regulations addressing dependency as well as the effective dates for granting and discontinuing such awards.  

Additional compensation for a new dependent will be effective the latest of the: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of a veteran's award.  38 C.F.R. § 3.401(b).  The "date of claim" means the date of a veteran's marriage, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence.  38 C.F.R. § 3.401(b)(1). 

For divorces on or after October 1, 1982, a dependent spouse will be removed from a compensation award effective the last day of the month in which the divorce occurred.  38 C.F.R. § 3.501(d)(2).

Except as provided in paragraph (a)(2) of 38 C.F.R. § 3.204, VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage or dissolution of marriage, provided that the statement contains: the date (month and year) and place of the event; and the full name and relationship of the other person to the claimant.  A claimant must also provide the social security number of any dependent on whose behalf he or she is seeking benefits.  38 C.F.R. § 3.204(a)(1).  VA shall require the types of evidence indicated in 38 C.F.R. §§ 3.205 through 3.211 in certain circumstances, including when the claimant's statement conflicts with other evidence of record.  38 C.F.R. § 3.204(a)(2).  Proof of marriage and divorce are addressed in 38 C.F.R. §§ 3.205 and 3.206.  

A review of the paid and due statements contained in the claims folder indicates that  VA determined the Veteran was paid additional compensation for a dependent spouse, to which she was not entitled, for the periods from November 1, 1993 through February 28, 1994; and from January 1, 1995 through May 31, 2006.  The Committee on Waivers and Compromises waived that portion of the overpayment pertaining to the period from February 1, 1995 through December 31, 2002.  

In her November 1991 claim for compensation, the Veteran indicated she was divorced.  In June 1992, the Veteran submitted a VA Form 21-686c, Declaration of Status of Dependents.  At that time, she reported that she married E.T. in April 1992.  She reported two previous marriages with divorces in 1980 and 1982.  In July 1992, she submitted a divorce decree showing she was previously married to E.T. and divorced in June 1991.  She also submitted a marriage license, confirming she remarried E.T. in April 1992.  

In May 1995, the Veteran submitted a request to change her files and paperwork to her new married name.  She indicated that she already filed a marriage certificate.  She did not provide information regarding the termination of her previous marriage.

In May 2000, in an effort to verify continued entitlement to additional benefits, VA asked the Veteran to provide information regarding her dependents.  In July 2000, the Veteran returned VA Form 21-0538, Status of Dependents Questionnaire.  She indicated that she was married to L.P. and that the date of marriage was January 1995.  She did not indicate the date her previous marriage was terminated.  

In August 2000, VA notified the Veteran that it planned to reduce her benefits.  It was noted that she reported being married to L.P., but that VA showed her spouse's name as E.T.  In September 2000, the Veteran submitted a VA Form 21-686c.  At that time, she reported that she divorced E.T. in December 1994 and married L.P. in January 1995.  

In April 2001, VA asked for a copy of the public record ending her previous marriages, and a copy of the public record ending her spouse's previous marriages.  In May 2001, she submitted a divorce decree showing that she divorced E.T. in October 1993.  She also submitted a copy of her January 1995 marriage license, which showed that that her last marriage ended in October 1993.  On review, it does not appear that the proposed reduction was effectuated.
 
In January 2005, the Veteran submitted a VA Form 21-686c, wherein she indicated that she married L.B. in January 2005.  She submitted copies of divorce decrees pertaining to L.B.'s previous marriages, but did not indicate the date her previous marriage was terminated or provide documentation pertaining to such.  

In March 2006, VA apparently called the Veteran to clarify her marital history and she provided the following relevant information: divorced E.T. in June 1991; married E.T. again in April 1992 and divorced again in October 1993; married E.T. again in February 1994 and divorced again in December 1994; married L.P. in January 1995 and divorced in December 2002.  A June 2006 report of contact indicates that the Veteran called to report that she was married to L.P. from January 1995 to June 1998.

The law states that the Veteran has an obligation to timely notify VA of all marriages and divorces.  VA advised the Veteran on numerous occasions of her obligation to provide notification regarding any changes in dependency.  See e.g., VA letters dated July 1992, November 1995, December 1996, May 1998, and September 1999.  The Board acknowledges that the Veteran notified VA in May 1995 that she had married L.P. in January 1995; however, she did not indicate whether or not she ever divorced E.T.  Information regarding her divorce from E.T. was not received until September 2000.  A similar situation took place in January 2005.  That is, while she notified VA that she had married L.B., she did not indicate the date of divorce from L.P.  Information regarding this divorce was not provided until March 2006.

In her notice of disagreement, the Veteran contends that the Committee on Waivers and Compromises did not accurately calculate her overpayment and that any overpayment should have ended effective December 31, 2004.  She argues that she was entitled to be paid for a dependent spouse based on her marriage to L.B. in January 2005.  The Board acknowledges the Veteran's argument and notes that she timely notified VA of this marriage.  As discussed, however, she did not notify VA of her divorce from L.P. and under these circumstances, she was not entitled to dependency payments for either L.P. or L.B.  That is, she was divorced from L.P. and for VA purposes, she had not properly established the validity of her marriage to L.B.  

As set forth, the Veteran's marital history is complex and although she advised VA about her name changes and marriages in January 1995 and January 2005, she clearly failed to timely advise VA or provide accurate information regarding the termination of her previous marriages.  In this regard, the Board notes that information regarding termination dates is not necessarily consistent throughout the record and appropriate documentation was required.  See 38 C.F.R. §§ 3.204(a)(2).  

On review, the Veteran was not legally entitled to additional benefits for a spouse during the time periods in question and VA was not solely at fault in creating the overpayment.  The remaining overpayment is calculated as follows:

					Amount Paid			Amount Due	
11/93				        	$    686.00			$    634.00
12/93 to 2/28/94			    2103.00			    1944.00
1/95					      879.00			      814.00
1/1/03 to 5/31/06		           101,611.00			96,342.00

TOTAL                                        $105,279.00		          $99,734.00  

AMOUNT OVERPAID		$5,545.00

In summary, the Board finds the remaining debt of $5,545.00 to be valid.  As noted in the February 2008 waiver decision, the Committee on Waivers and Compromises found VA partially at fault for not taking action to correct the Veteran's spousal information.  The Committee waived that portion of the debt which covered her marriage to L.P.  The Board has considered the Veteran's argument regarding that portion of the debt following her January 2005 marriage to L.B., but as discussed above, finds it unpersuasive with respect to the question of validity.  The extent to which VA may have been partially at fault for that portion of the overpayment is better addressed under the equitable legal framework pertaining to waiver.  


ORDER

The overpayment regarding additional compensation for a dependent spouse, in the calculated amount of $5,545.00, was properly created.

REMAND

As noted, the Committee on Waivers and Compromises granted a partial waiver of the debt and notified the Veteran of this decision in February 2008.  She submitted a statement in October 2008, which was titled "Notice of Disagreement."  Although the bulk of her argument appears to focus on how the debt was calculated, she references the waiver decision and appears to argue the equities of the case, to include VA fault and financial hardship.  The Board considers this statement a notice of disagreement with the waiver issue.  See 38 C.F.R. § 20.201 (2011).

The October 2008 statement of the case addressed the validity of the debt, but did not address waiver or provide applicable laws and regulations related to same.  As such, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The AMC/RO shall issue a statement of the case addressing entitlement to a waiver of recovery of an overpayment of additional compensation for a dependent in the calculated amount of $5,545.00.  If, and only if, the appellant completes her appeal by filing a timely substantive appeal on the aforementioned issue should this issue be returned to the Board.  38 U.S.C.A. § 7104 (West 2002).  Should the appellant perfect a timely appeal to the question of entitlement to waiver, she should be requested to provide a current financial status report, and the RO must readjudicate this claim based on that report prior to forwarding the claim to the Board. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


